Citation Nr: 0503579	
Decision Date: 02/10/05    Archive Date: 02/22/05

DOCKET NO.  94-24 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

Appellant, his mother, and stepfather


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran served on active military duty from April 1969 to 
December 1969.  

In a May 1988 decision, the Board of Veterans' Appeals 
(Board) denied the issue of entitlement to service connection 
for a psychiatric disability.  Thereafter, the veteran, 
through his representative, filed a motion for 
reconsideration of that denial.  Pursuant to 38 U.S.C. § 4003 
(now 38 U.S.C.A. § 7103 (West 2002)), the Chairman of the 
Board ordered reconsideration, and an expanded panel of the 
Board rendered a December 1990 decision, which affirmed the 
denial of service connection for a psychiatric disorder.  The 
December 1990 reconsideration decision replaced the previous 
May 1988 determination and constitutes the final decision of 
the Board on that claim.  

Subsequently, in a June 1993 rating action, the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia, determined that new and material evidence 
sufficient to reopen the previously denied claim for service 
connection for a psychiatric disorder had not been received.  
In October 1994, the veteran, his mother and his stepfather 
testified at an RO hearing; a copy of the transcript is 
associated with the claims file.  

In a December 1996 decision, the Board determined that new 
and material evidence sufficient to reopen the claim for 
service connection for an acquired psychiatric disability had 
been received.  In view of this favorable finding, the Board 
remanded to the RO the de novo claim for service connection 
for an acquired psychiatric disability for further 
evidentiary development.  

Following completion of the instructions set forth in the 
December 1996 remand, the RO returned the veteran's case to 
the Board.  In a June 2000 decision, the Board denied the de 
novo issue of entitlement to service connection for an 
acquired psychiatric disability.  

The veteran then appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  In 
March 2001, the Court issued an Order granting an unopposed 
Appellee's Motion to Vacate and to Stay Proceedings, vacating 
the June 2000 decision, and remanding it to the Board for 
further development and readjudication consistent with the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (now codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  
The veteran's case was returned to the Board for action 
consistent with the Court's Order.  

Pursuant to the Court's Order, the Board, in June 2001, 
notified the veteran and his representative of the 
opportunity to present additional evidence and argument.  In 
April 2002, the Board obtained an independent medical opinion 
regarding the veteran's claimed psychiatric disability(ies).  
Additionally, in response to the Board's June 2001 letter, 
the veteran, through his representative, submitted June 2002 
reports of psychiatric history and treatment and of a 
psychological evaluation, which included a discussion of the 
etiology of the veteran's currently diagnosed psychosis.  

Later, in October 2002, the Board adjudicated the veteran's 
service connection claim on the merits.  Specifically, the 
Board determined that service connection for an acquired 
psychiatric disorder was not warranted.  

In January 2003, the veteran, through his representative, 
filed a motion to vacate the Board's October 2002 denial of 
service connection for an acquired psychiatric disorder.  In 
support of this motion, the veteran's representative 
submitted a supplemental statement from a private 
psychologist, who had previously treated the veteran and 
submitted written documentation of such medical care to VA.  

As additional pertinent evidence had been received, in 
September 2003, the Board vacated its October 2002 denial of 
service connection for an acquired psychiatric disability to 
assure due process.  38 C.F.R. § 20.904 (2004).  A 
contemporaneous decision denying the veteran's claim, based 
upon a review of the entire evidence of record, including the 
newly received private medical statement, was entered the 
same day.  

The veteran again appealed the Board's decision to the Court.  
In a February 2004 Motion for Remand, the Secretary claimed 
that the notice requirements of 38 U.S.C.A. § 5103(a) had not 
been met and, as result, remand was required because the 
Board did not adequately consider all applicable provisions 
of the law and did not provide an adequate statement of 
reasons and bases for its decision.  In March 2004, the Court 
issued an Order granting the Secretary's motion, vacating the 
September 2003 Board denial, and remanding the appeal to the 
Board for further development and readjudication consistent 
with the motion.

In September 2004, the veteran's representative submitted an 
additional statement from the veteran, and two new private 
practitioners' statements/opinions, without a waiver of 
initial review by the agency of original jurisdiction (AOJ).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

Consistent with the Court's March 2004 Order and the notice 
and duty to assist provisions of the VCAA, this case will be 
remanded to the RO via the AMC.  See VAOPGCPREC 7-2004.  The 
VCAA not only did away with the concept of a well-grounded 
claim, but also imposed additional duties and obligations on 
VA in notifying a claimant and developing claims.  This 
change is applicable to all claims filed before the date of 
enactment, November 9, 2000, and not yet final as of that 
date.  In August 2001, VA issued regulations to implement the 
VCAA.  See 66 Fed. Reg. 45,620-32 (Aug. 29, 2001) (codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2004)).  The amendments became effective on 
November 9, 2000, except for the amendment to 38 C.F.R. 
§ 3.156(a), which became effective August 29, 2001.  

As noted above, additional evidence was received in September 
2004 without an accompanying waiver of review by the AOJ.  
Under the holding in Disabled American Veterans v. Sec'y of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003), this 
information must be remanded to the AOJ for initial review.  
The Secretary's motion noted the most recent supplemental 
statement of the case (SSOC) was issued in 1999, before the 
passage of the VCAA.  As such, that SSOC does not contain the 
revisions to the provisions of 38 C.F.R. §§ 3.102 and 3.159 
due to the VCAA.  Although it is clear that the veteran has 
been afforded notice of what is needed to establish service 
connection for a disability, the veteran has not been 
apprised of what information and evidence must be submitted 
by the claimant, and what information and evidence might be, 
or has been, obtained by VA, nor has VA requested that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim.  VAOPGCPREC 7-2004.  
Consequently, this issue must be remanded for initial AOJ 
review and readjudication.  
  
The Board also observes that, when it issued the December 
1996 decision, VA regulations prohibited establishing service 
connection for aggravation of a preexisting chronic disease 
that first becomes manifest to a degree of 10 percent or more 
following discharge from military service.  This prohibition 
was inconsistent with the statute (38 USCA 1112(a)) as 
interpreted by the United States Court of Appeals for the 
Federal Circuit (Federal Circuit Court) in Splane v. West, 
216 F. 3d 1058 (2000).  Therefore, during the pendency of the 
appeal, VA amended 38 C.F.R. §§ 3.307(a), (c), (d), and 
3.309(a), effective November 7, 2002, to conform to the plain 
language of the statute and the conclusions in Splane.  See 
67 Fed. Reg. 67,792-93 (Nov. 7, 2002). 

Moreover, in a 2003 opinion, the VA's General Counsel 
determined that, contrary to 38 C.F.R. § 3.304(b) (2002), the 
statute provides that the presumption of soundness is 
rebutted only where clear and unmistakable evidence shows 
that the condition existed prior to service and that it was 
not aggravated by service.  Under the language of the 
statute, VA's burden of showing that the condition was not 
aggravated by service is conditioned only upon a predicate 
showing that the condition in question was not noted at entry 
into service.  The statute imposes no additional requirement 
on the claimant to demonstrate that the condition increased 
in severity during service.  Because 38 C.F.R. § 3.304(b) 
(2002) imposed a requirement not authorized by 38 U.S.C.A. 
§ 1111, it was inconsistent with the statute.  See VAOPGCPREC 
3-2003; see also Skinner v. Brown, 27 F.3d 1571, 1574 (Fed. 
Cir. 1994).  The General Counsel concluded that 38 U.S.C.A. 
§ 1111 requires VA to bear the burden of showing the absence 
of aggravation in order to rebut the presumption of sound 
condition.  See also Cotant v. Principi, 17 Vet. App. 116, 
123-30 (2003) (for a detailed discussion of the legislative 
history relating to presumption of soundness and the 
possibility that the omission of the relevant language from 
38 C.F.R. § 3.304(b) was unintentional and that 38 C.F.R. 
§ 3.304(b) should be construed as consistent with the VA's 
pre-February 1961 regulations).  

Similarly, in Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 
2004), the Federal Circuit Court found that, when no 
preexisting condition is noted upon entry into service, the 
veteran is presumed to have been sound upon entry and then 
the burden falls on the government to rebut the presumption 
of soundness.  The Federal Circuit Court held, in Wagner, 
that the correct standard for rebutting the presumption of 
soundness under 38 U.S.C.A. § 1111 (West 2002) requires that 
VA shows by clear and unmistakable evidence that (1) the 
veteran's disability existed prior to service and (2) that 
the preexisting disability was not aggravated during service.  
Any supplemental statement of the case should include a 
discussion of the ramifications of VAOPGCPREC 3-2003 and the 
holding in Wagner when considering whether service connection 
is warranted for a psychiatric disorder.  

The Board notes that the duty to assist includes obtaining VA 
and non-VA medical records and providing a VA medical 
examination or a medical opinion when necessary for an 
adequate determination.  See Duenas v. Principi, 18 Vet. App. 
512 (2004).  Here, no new private treatment records after 
April 1994 and no VA treatment records after June 1998 have 
been associated with the record.  The record also shows that 
the veteran received VA vocational rehabilitation training.  
On remand, the RO should attempt to obtain any missing VA 
treatment records since June 1998 and non-VA treatment 
records since April 1994 and to associate the veteran's 
vocational rehabilitation folder, if available, with the 
record.

In October 1994, the veteran testified that, although he had 
some problems before he entered the military, they were not 
severe and were, in fact, normal problems that teenagers had; 
and that his psychiatric condition did not worsen until 
service, when he was exposed to considerable extraordinary 
harassment from his drill sergeant.  His mother and 
stepfather testified that, following service, the veteran's 
personality changed.  The Board observes that the veteran has 
been diagnosed with various personality, behavioral, and 
psychiatric disorders, both prior to, during, and after 
service.  The record is replete with various opinions 
regarding whether the veteran had a pre-existing personality 
or psychiatric disorder and whether such disorder was due to 
military service or was aggravated by such service.  A June 
1999 Board of three VA psychiatrists (primarily diagnosed 
polysubstance dependence in remission) and an April 2002 
independent medical examiner (diagnosed a Cluster B 
personality disorder) failed to diagnose the veteran with a 
psychosis, such as schizophrenia or a bipolar disorder.  

The record shows that, following service discharge, the 
veteran was hospitalized for alcohol and substance abuse.  
Board observes that, in Allen v. Principi, 237 F.3d 1368 
(Fed. Cir. 2001), reh'g en banc denied, 268 F.3d 1340 (2001), 
the Federal Circuit Court held that 38 U.S.C.A. § 1110 (West 
2002) does not preclude compensation for an alcohol or drug 
abuse disability secondary to a service-connected disability 
(for example, a psychosis), or use of an alcohol or drug 
abuse disability as evidence of the increased severity of a 
service-connected disability.  In that case, however, the 
Federal Circuit Court explained that 38 U.S.C.A. § 1110 
precluded compensation for primary alcohol abuse disabilities 
and for secondary disabilities (such as hepatitis) that 
result from primary substance abuse.  Id. at 1376.  On 
remand, the veteran should be scheduled for an examination by 
two psychiatrists, who have not previously examined him, to 
clarify whether the veteran has a psychiatric disorder(s) and 
to ascertain the etiology of any such disorder(s) found.  The 
Board reminds the veteran that the duty to assist is not a 
one-way street, and that he has a duty to cooperate, to 
include reporting for examination.  38 C.F.R. §§ 3.326, 
3.327, 3.655 (2004); see also Wood v. Derwinski, 1 Vet. App. 
190 (1991).

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED for the following:

1.  The RO should ask the veteran to 
identify all healthcare providers who 
have treated him for any personality, 
behavioral or psychiatric disorder since 
April 1994.  The RO should then attempt 
to obtain missing post-service medical 
records concerning the veteran, to 
include treatment records from Lee E. 
Hersch, Ph.D., ABPP of the Augusta 
Psychological Associates from April 1994 
to the present and the Salem, Virginia VA 
Medical Center, from June 1998 to the 
present.  The RO should also associate 
the veteran's VA vocational 
rehabilitation folder with the record, if 
available.  If records are unavailable, 
please have the provider so indicate.  

2.  The RO must review the entire file 
and ensure for the issue on appeal that 
all notification and development 
necessary to comply with 38 U.S.C.A. § 
5103A (West 2002) and C.F.R. § 3.159 
(2003); as well as VAOPGCPREC 7-2004, is 
fully satisfied.  In particular, the RO 
must inform the claimant (1) about the 
information and evidence needed to 
establish service connection for a 
preexisting condition and to establish 
service connection on a direct, 
presumptive or due to aggravation of a 
preexisting disorder basis; (2) about the 
information and evidence not of record 
that is necessary to substantiate his 
service-connection claim; (3) about the 
information and evidence that VA has 
and/or will seek to provide; (4) about 
the information and evidence the claimant 
is expected to provide; and (5) request 
or tell him to provide any evidence in 
his possession that pertains to his 
claim.  The claims file must include 
documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant as set forth in the 
VCAA as specifically affecting the issues 
on appeal.

3.  After completion of 1 and 2 above, 
the RO should make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded an examination to 
be performed by two psychiatrists, who 
have not already examined the veteran, in 
order to determine the nature, extent, 
and etiology of any psychiatric 
disorder(s) found.  The claims file and 
treatment records must be made available 
to, and be reviewed by, the examiners in 
connection with the examination, and the 
examiners should so indicate in their 
report.  The psychiatric examiners should 
determine whether any psychiatric 
disorder(s) is present, and, if so, the 
correct diagnostic classification and 
etiology of any disorder(s) found.  All 
special studies or tests including 
psychological testing and evaluations, 
such as the Minnesota Multiphasic 
Psychological Inventory, deemed necessary 
by the examiner are to be accomplished.  
The examiner must provide a multi-axial 
assessment, including the assignment of a 
Global Assessment Functioning (GAF) score 
and an explanation of what the score 
represents.  The examination report 
should include a detailed account of all 
pathology found to be present.  The 
examiner should provide explicit 
responses to the following questions:

(a)  Does the veteran have a psychiatric 
disorder(s)?

(b)  If there is a psychiatric 
disorder(s), the examiner should 
determine the etiology and the nature and 
extent of such disorder(s).  For each 
identified disorder, the examiner should 
offer an opinion as to whether it is at 
least as likely as not (50 percent or 
more probability) that such disorder: (1) 
preexisted service, (2) began during, or 
(3) was aggravated (worsened), as the 
result of some incident of active 
service, to include harassment from his 
drill sergeant, or (4) was a psychosis 
manifested within one year following 
service discharge on December 22, 1969.  
If it is not possible to separate the 
effects of one psychiatric disorder from 
another, the examiners should so state.

The examiners should clearly outline the 
rationale for any opinion expressed and 
discuss the June 1999 VA psychiatrists' 
opinions, the April 2002 independent 
medical opinion, and the several opinions 
from the veteran's treating psychologist, 
Lee E. Hersch, Ph.D., and from other 
private practitioners submitted since 
December 1990.  If any requested medical 
opinion cannot be given, the examiners 
should state the reason why.

4.  After completion of the above, the RO 
should readjudicate the veteran's 
service-connection claim to include on a 
direct, presumptive, and due to 
aggravation of a preexisting condition 
basis.  If any determination remains 
unfavorable to the appellant, he and his 
representative should be provided with a 
supplemental statement of the case, which 
discusses the ramifications of VAOPGCPREC 
3-2003 and the holding in Wagner, supra, 
with regard to the veteran's service-
connection claim and fully sets forth the 
controlling law and regulations pertinent 
to the issue on appeal, including 
38 C.F.R. §§ 3.102, 3.159, 3.304(b), 
3.306, 3.307(a), (c), and (d), and 
3.309(a), and be afforded an opportunity 
to respond before the case is returned to 
the Board for further review.

The purposes of this remand are to comply with due process of 
law and further develop the veteran's claim.  No action by 
the veteran is required until he receives further notice; 
however, the veteran is advised that failure to cooperate by 
reporting for examination may result in the denial of his 
claim.  38 C.F.R. § 3.655 (2004).  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
above.  The appellant and his representative have the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



